Citation Nr: 9905046	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  94-04 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a right foot 
disability (residuals, surgeries, right fifth toe and right 
second toe), currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than August 18, 
1989, for the award of a compensable evaluation for the 
service-connected right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from August 1976 to March 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

This case must again be remanded to the RO to ensure full 
compliance with the Board's remand instructions of February 
1996.  Specifically, the Board instructed the RO to schedule 
the incarcerated-appellant for a VA compensation examination 
pursuant to the provisions of VA Manual M-1, Part I, Chapter 
16, 16.14 (a), in an effort to determine the current nature 
and extent of disability associated with his right foot 
disability.  This was not done.  Documents in the claims file 
reflect that the only action taken with regard to the remand 
instructions involved notifying the VA Medical Center (VAMC) 
in Lake City, Florida, of the examination request, which in 
response, the RO was informed by that VAMC's Chief, MAS, in 
March 1998 that the appellant could not be examined because, 
". . . we do not have the resources or funds to have a 
doctor travel and see this veteran."  As specifically 
mentioned in our remand of 1996, the M-1 provisions provide 
that if a VA compensation examination cannot be procured at 
VA expense from the medical staff of the institution, other 
fee-basis physicians who are able to perform the examination 
at the penal institution may be authorized to render the 
service . . . ."  There is nothing in the claims file which 
reflects that any other alternatives to have this appellant 
examined for compensation purposes were explored by either 
the aforementioned VAMC or the RO.  Appellate review of this 
claim by the Board cannot proceed to such alternatives are 
fully exhausted.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (U. S. Court of Veterans Appeals vacated and 
remanded a Board's decision because it failed to ensure that 
the regional office achieved full compliance with specific 
instructions contained in a Board remand regarding scheduling 
of VA compensation examinations).  Accordingly, full 
compliance with the Board's remand of February 1996 
[Instruction #1, pg. 6-7] must be accomplished by the RO 
before final appellate review by the Board.

Accordingly, this case is REMANDED to the RO for the following 
development:

1.  The RO should schedule the appellant 
for a VA compensation or fee-basis 
examination to determine the nature and 
extent of impairment caused by his right 
foot disability. All appropriate 
diagnostic tests and studies deemed 
necessary by the examiner to render the 
opinions requested, and to assess the 
severity of the appellant's disability, 
to include neurological testing and x-
rays, if appropriate, should be 
conducted.  All pertinent symptomatology 
and medical findings should be reported 
in detail.  The examining physician 
should be specifically requested to 
proffer an opinion as to the specific 
extent and severity of the appellant's 
right foot disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
the condition, precipitating and 
aggravating factors (i.e., movement and 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, and the effect the right 
foot disability has upon daily 
activities.

In that the examination is to be 
conducted for compensation rather than 
for treatment purposes, the physician 
should be advised to address the 
functional impairment of the appellant's 
right foot in correlation with the 
criteria set forth in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 
(1998).  The physician should address the 
degree of severity and medical findings 
that specifically correspond to the 
criteria listed in the Rating Schedule 
for traumatic arthritis, limitation of 
motion, ankylosis, etc., and other 
impairments of the right foot pursuant to 
the applicable diagnostic codes found 
under 38 C.F.R. § 4.71a, as well as for 
any existing neurological impairment, if 
appropriate.  The examiner must conduct 
range of motion (ROM) testing, and should 
report the exact ROM of the right foot.  
The ROM results should be set forth in 
degrees, and the report should include 
information as to what is considered 
"normal" range of motion.  If the 
appellant does not cooperate in such 
testing, this fact should be specifically 
noted and the examiner should provide a 
discussion explaining how the appellant's 
failure to fully cooperate with ROM 
testing impacts the validity of the 
medical examination.  The examiner should 
further address the extent of functional 
impairment attributable to any reported 
pain.  The report should include a 
detailed account of all right foot 
pathology, including arthritis or 
neurological disorder, found to be 
present.

Moreover, the examination report must 
cover any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, and pain 
with use in the joints of the right foot, 
and provide an opinion as to how these 
factors result in any limitation of 
motion and/or function of the affected 
joints.  If the appellant describes 
flare-ups of pain, the examiner should 
offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.  Finally, 
the examiner should render an opinion as 
to the severity of the disability and the 
impact it has, whether singularly or in 
combination, on the appellant's 
employability.  The examiner should 
provide complete rationale for all 
conclusions reached.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examining physician in conjunction with 
the requested examination.

2.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report to 
ensure that it is in compliance with the 
directives of this REMAND.  The RO should 
specifically review the examination 
report to determine if it meets the 
requirements specified above.  If the 
report is deficient in any manner or 
fails to include adequate responses to 
the specific opinions requested, it must 
be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998); Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Following completion of the above, 
the RO should readjudicate the increased 
rating claim for the right foot 
disability.  If the decision remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case which 
provides adequate notice of all actions 
taken by the RO subsequent to the 
issuance of the October 1993 statement of 
the case.  The appellant must then be 
afforded an opportunity to reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


